Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  136965 & (54)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices
            Cross-Appellant,
  v    	                                                            SC: 136965
                                                                    COA: 275652
                                                                    Jackson CC: 06-003341-FH
  ERICK LAMONT LEWIS,

           Defendant-Appellant, 

           Cross-Appellee. 


  _________________________________________/

         On order of the Court, the application for leave to appeal the June 17, 2008
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

         CORRIGAN, J., would grant leave to appeal for the reasons set forth in her
  dissenting statement in People v Thompson, 477 Mich 146 (2007).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2008                    _________________________________________
         1020                                                                  Clerk